 

May 10, 2010

Mrs. Firouzeh Sarhangi, Chief Finance Officer Corning Natural Gas Corporation.
330 West William Street P.O. Box 58 Corning, NY 14830  

Re: Commercial Term Loan $1,865,000

 

Dear Fi:

M&T Bank has reviewed your loan requests and is pleased to inform you that we
have approved your request for a $1,865,000 Term Loan to finance 60% of annual
PSC capital expenditures requirement for infrastructure repair/ replacement.

The general terms and conditions of the Term Loan are outlined below in this
letter.

 

 

$1,865,000 MULTI-DISBURSEMENT TERM LOAN

BORROWER:

Corning Natural Gas Corporation

BANK:

Manufacturers and Traders Trust Company

AMOUNT OF LOAN:

$1,865,000.00.

TYPE OF LOAN:

Multi-disbursement Term Loan facility

PURPOSE:

Provide financing for capital expenditure program for PSC required
infrastructure repair/ replacement for 2010.

 

 





 

CNIG

Page 2

COLLATERAL:

Pari-passeu First security interest in all fixed assets and equipment, contract
rights, easements, right of ways, etc. of the Company.

INTEREST RATE:

Draw Period

: M&T Bank Prime Rate + 1.5%



Permanent Loan Period:

Fixed Rate equal to M&T Bank Five (5) Year Cost of Funds plus 4.0% set two
business days prior to conversion to permanent loan. For comparison purposes,
the rate today would have been 6.46%

LOAN TERM:

Draw Period:

from date of closing until 10/31/2010.



Permanent Loan:

5 year term, 10 year amortization.

PAYMENTS:

Draw Period:

Billed Interest only monthly.



Permanent Loan Period:

Monthly payment of principal and interest based on interest rate and outstanding
loan balance at time of conversion to permanent loan.

GUARANTORS:

None

COMMITMENT FEE:

1/2 of 1% of loan amount ($ 9,325.00)

PENALTY

Yield Maintenance Penalty

FINANCIAL

STATEMENTS:

Annual Audited statements on the Borrower within 120 days of Fiscal Year End.
Quarterly accountant prepared statements within 60 days of Quarter-ending.
Monthly internally prepared statements with 30 days of each month end.









CNG

Page 3

OTHER CONDITIONS:

Evidence of 40% equity injection paid up front for PSC related capital
expenditure projects prior to any Bank

advance. Borrower to provide copy of PSC capital expenditure tracker report with
any request for advance.

Approval from Great West Life Insurance Company to increase Bank debt financing
under pari- passeu collateral

agreement.

FINANCIAL

COVENANTS:

Financial covenants to be measured annually based on Company's fiscal year end
statement.

Minimum Traditional Cash Flow of 1.10 to 1.0x.

Minimum Tangible Net Worth of $7,000,000.

Maximum Total Funded Debt/ TNW of 1.40 to 1.0.

 

CLOSING COSTS:

Borrower will be responsible for all closing costs, including but not limited
to: Bank's attorney fees, filing and recording fees.

 

























 





This Commitment Letter is not intended to set forth each and every requirement
of the Bank with respect to this loan transaction. This loan shall be further
contingent upon (i) the execution and delivery to the Bank of all agreements,
instruments and other writings that the Bank or its counsel deems necessary or
appropriate in connection with this loan; and (ii) there not having occurred or
existed on or after the date of this letter and before the loan is closed any
event or condition that we reasonably believe would or might have a material
adverse affect on you or on your business, render any collateral less valuable
than we had previously determined it to be or would cause us to deem ourselves
insecure in making the loan.

This Commitment Letter constitutes the entire agreement and understanding
between you and M&T Bank with respect to the Commitment and supersedes all prior
negotiations, understandings and agreements between such parties with respect to
this Commitment, including, without limitation, those expressed in any prior
proposal or commitment letter delivered by us to you. No modification, recision,
waiver, release or amendment of any provision of this Commitment Letter shall be
made, except by a written agreement signed by you and a duly authorized officer
of M&T Bank.

 

CNIG

Page 4

 

This Commitment Letter, which is not assignable by you, shall automatically
expire and be null and void if (i) we have not received an original of this
letter executed by you, along with the fee(s) set forth above, on or before May
30, 2010; (ii) prior to any such receipt, we, orally or in writing, give notice
of withdrawal hereof; or (iii) if this loan has not closed on or before June 30,
2010 (the "Closing Date"). We may extend the Closing Date, in our sole
discretion, provided such extension is in writing and, if so extended, the
interest rate has been adjusted to market conditions. You acknowledge and agree
that the fee is non-refundable regardless of whether or not this loan is
ultimately closed.

Thank you for the opportunity to provide this financing. I am confident that you
will be pleased with the quality service provided by M&T Bank. If you have any
questions, please contact me at (607) 779-5909.

 

Sincerely,

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

By: ___________________________

Edgar B. Parsons III

Assistant Vice President

 

 

 

 

Agreed to and accepted this _______ day of _________, 2010

 

 

Corning Natural Gas Corporation

 

 

By:___________________________________

Title

 

 

 

 

 

 